—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered November 28, 1994, convicting him of arson in the second degree, upon a jury verdict, and imposing sentence. Justice Krausman has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was legally insufficient was not preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favor*397able to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be without merit. Miller, J. P., Ritter, Copertino and Krausman, JJ., concur.